Citation Nr: 1829125	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  06-38 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a vision/eye disability, to include as secondary to service-connected hypertension and/or headaches.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the petition to reopen the claim of entitlement to service connection for a vision disability. 

In October 2015, the Board remanded the vision issue for further evidentiary development.  In December 2016, the Board reopened the issue of service connection for vision disability and remanded the issue on the merits for further development.  In January 2017, the Veteran was asked to provide information concerning any relevant private treatment records.  However, to date he has not responded.  In July 2017, the issue of service connection for an eye disability was again remanded for additional development.  Moreover, the Veteran was most recently provided an additional VA medical opinion in September 2017, which as discussed further below is adequate for appellate review.  As such, the Board finds that there was substantial compliance with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As a final preliminary matter and as noted in the Board's prior decisions, the Veteran has filed a notice of disagreement (NOD) at the RO concerning entitlement to earlier effective dates for a total disability rating due to individual unemployability (TDIU) and for Dependents' Educational Assistance (DEA) benefits, as shown in the electronic claims file (VBMS).  The issues of entitlement to an earlier effective date and an increased initial rating for migraines are also on NOD at the RO.  The Veteran has requested review by a Decision Review Officer (DRO).  These appeals are contained in the Veterans Appeals Control and Locator System (VACOLS) as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NODs and is currently in the process of adjudicating the appeals.  Action by the Board at this time may serve to actually delay the RO's action on these appeals.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to earlier effective dates for a TDIU and for DEA benefits and an earlier effective date and an increased initial rating for migraines will be the subject of a later Board decision, if ultimately necessary.

In this decision, the Board is denying service connection for an eye disability.


FINDINGS OF FACT

1.  The Veteran's visual disturbances are a symptom of his service-connected migraines and not a separate disability.

2.  The Veteran's cataracts are not related to or the result of an in-service injury or event and were not aggravated beyond their natural progression by his service connected disabilities.


CONCLUSION OF LAW

An eye disability was not incurred or aggravated during active duty and is not proximately due to or the result of a service-connected disability.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Also pursuant to VA's duty to assist, the Veteran was afforded VA examinations in November 2010, May 2011, June 2013 and October 2017 relevant to the claim discussed herein, which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions and access to the Veteran's full claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, a March 2016 VA eye examination was performed which the Board found inadequate, and VA medical opinions were provided in March 2017 and September 2017.  

The Veteran argues that the September 2017 opinion is inadequate.  An expert opinion is adequate if it (1) is based on a correct factual premise, (Reonal v. Brown, 5 Vet. App. 458, 461 (1993)), (2) is based on the pertinent medical history and examinations, (D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (same)), (3) is not plagued by ambiguity or inconsistency, (Daves v. Nicholson, 21 Vet. App. 46, 51 (2007)), and (4) provides sufficient detail to fully inform the Board on its medical question, (D'Aries and Green, both supra).  There is no reasons-or-bases requirement for medical examiners, and rather, an adequate medical report must rest on correct facts and reasoned medical judgment so as inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Medical reports are to be read as a whole, taking into consideration the history, tests, and examinations upon which the report is based.  Id, at 294.  Thus, reading the examination reports as a whole and for reasons discussed further below, the Board finds the examination to be adequate.

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury where nexus evidence establishes a connection between the service-connected disability and the current disability.  38 C.F.R. § 3.310(a) (2016); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

The Veteran asserts his eye disabilities are a result of either or both his hypertension and migraines.

As a preliminary matter, the Board finds that the record on appeal establishes that headaches and hypertension with were present during the Veteran's active duty.  A March 1981 physical examination noted a history of hypertension, and the Veteran reported a headache lasting for about a month and spots in his eyes.  The Veteran's Report of Medical History on separation noted high blood pressure and frequent or severe headaches but explicitly denied eye trouble.  No visual disturbance or disability was reported on the Veteran's separation examination.

The record on appeal is similarly negative for complaints or findings of any eye condition for many years after service.  Therefore, service connection for an eye condition on a direct or presumptive basis is denied.

Secondary Service Connection

The record on appeal establishes that the Veteran has been diagnosed with myopia, astigmatism, presbyopia, nuclear sclerotic cataracts, and ocular/ophthalmic migraines.  Post-service treatment records note complaints of over 40 years of headaches with blurred vision, visual flickering and hazy vision with some headaches occurring after the visual disturbance, and blurry vision and presyncope occurring two times per day and lasting about 30 minutes.  However, with the exception of refractive errors, the eye was normal on examination.

At an October 2010 VA eye examination, the Veteran reported episodes where his vision begins to shake or quiver and he loses the ability to function.  He reported blurred vision but no pain, distorted vision, redness, swelling, halos, watering, enlarged images, discharge or floaters.  Refractive error was noted in each eye, but his examination was otherwise normal.  The Veteran was diagnosed with myopia, astigmatism and presbyopia.  There was no evidence of hypertensive retinal vascular disease.  His quivering vision was attributed to ophthalmic migraine.

At a May 2011 VA examination for chronic headaches, the Veteran was diagnosed with tension headaches.  The symptoms of the condition were global head pain with dizziness and blurred vision that occurred three times per day for three hours.  No residual vision problems were found on examination.  A June 2013 VA headache examiner diagnosed migraine headaches to include migraine variants.  The Veteran's symptoms included changes in vision.  An October 2017 VA examiner reviewed evidence of both ocular and neurological symptoms.  The Veteran's migraine condition was confirmed with changes in vision listed as one of the symptoms. 

A March 2016 VA examination diagnosed the Veteran with bilateral nuclear sclerotic cataracts, roughly 35 years post separation.  All other areas of the eye were otherwise normal.  The examiner opined that cataracts were not due to an event or exposure in military service.  The cataracts were described as very mild and not visually significant as his vision was corrected to 20/20.  With regard to the Veteran's visual disturbances, the examiner reviewed October 2009 and April 2011 eye examinations that showed no ocular sequelae or ocular disease in either eye.  The Veteran's lay statements were noted.  The examiner opined that the Veteran's vision complaints are not likely due to his migraines or hypertension because hypertension was medically managed and migraines are a brain event.  The examiner opined that an eye disability is separate from this brain event.  The examiner reported that ocular (ophthalmic) migraines are painless, temporary, typically harmless, visual disturbances that can affect one or both eyes and self-resolve without medication within 20-30 minutes.  Migraines are triggered by activation of a mechanism deep in the brain, which releases inflammatory substances around the nerves and blood vessels of the head and brain.

The same examiner noted in a March 2017 addendum opinion that no identified visual disorders of blurred or spotty vision were present.  The Veteran noticed a visual aura when he had migraines and took aspirin for relief.  The examiner concluded that because blurry vision and "squiggly/wavy lines" were not caused by a condition of the eyes, there was no identified visual condition.  The examiner opined that the Veteran's claimed visual disturbance was not permanently worsened beyond normal progression by service-connected hypertension or headache.  The examiner referenced the Veteran's in-service March 1981 treatment stating that because the Veteran is an ocular migraine sufferer, he may have experienced visual aura at that time.

Expounding on the above opinions in a September 2017 addendum, the examiner opined that the Veteran's nuclear sclerotic cataracts were not due to an in-service injury or event and were not the result of or aggravated by his service-connected hypertension or migraines.  The examiner reported that there is no study linking nuclear sclerotic cataracts to hypertension and/or headaches.  The examiner explained that the refractive errors of myopia, astigmatism, and presbyopia were the result of changes in the shape of the eye and not aggravated beyond natural progression by the Veteran's service connected hypertension and/or headaches.  Noting that the conditions commonly occur in the general population, can be hereditary or due to aging, and the Veteran's vision is corrected to 20/20 with spectacles.

The Veteran's representative argues that the examiner did not provide an adequate rationale for the stated opinions but rather simply stated conclusory arguments.  As noted above, "an opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation will be a fully informed one.'" Ardison, 6 Vet. App. at 407.  The record contains eye examinations from doctors at VA medical centers, treatment notes regarding both eye and headache related problems, and VA eye and headache examinations diagnosing migraines with related visual aura/changed in vision.  As the examiner reviewed a majority of the available information regarding the Veteran's eye conditions and diagnosed his current eye disability, the Board finds this argument is inapplicable and the opinions highly probative in the aggregate.  First, it is clear the examiner fully reviewed the Veteran's medical history and record.  Second, the examiner described the disability in sufficient detail to inform the Board and found a more likely alternative etiology for the Veteran's eye conditions.  Lastly, the opinion did not use speculative language but, rather, provided the degree of certainty required for medical nexus evidence.

VA does not generally grant service connection for symptoms alone.  VA needs to identify a disability, not symptoms of a disability.  The Board notes that the record on appeal consistently documents visual changes as a symptom of the Veteran's service-connected migraines rather than a separate disability.  In essence, the Veteran is already service-connected for his blurred vision and squiggly lines as part of his service-connected migraines.  As such, the claim must be denied.  38 C.F.R. § 3.303.  Additionally, neither the Veteran nor his representative has been shown to have the training or the expertise to competently provide an opinion as to the cause of the Veteran's cataracts, given the complex medical issues involved.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007). 

An abstract of medical literature that was submitted provides support for the contention that hypertension is a risk factor for other disabling conditions.  However, it does not show how this Veteran's hypertension caused or aggravated this Veteran's cataracts.  Mattern v. West, 12 Vet. App. 222 (1999).  Indeed, nothing in the record supports the Veteran's theory.  Jandreau, supra.

Although the Board is grateful for the Veteran's honorable service, the preponderance of the evidence is against the claim for service connection for an eye disability.  Under these circumstances, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection must be denied



ORDER

Service connection for an eye disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


